As filed with the Securities and Exchange Commission on August 5, 2010 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AK STEEL HOLDING CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 31-1401455 (IRS Employer Identification Number) 9227 Centre Pointe Drive West Chester, Ohio 45069 (513) 425-5000 (Address of Registrant’s Principal Executive Offices) AK STEEL HOLDING CORPORATION STOCK INCENTIVE PLAN (as amended and restated as of March 18, 2010) David C. Horn Executive Vice President, General Counsel and Secretary AK Steel Holding Corporation 9227 Centre Pointe Drive West Chester, Ohio 45069 (513) 425-5000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Joseph C. Alter Corporate Counsel AK Steel Holding Corporation 9227 Centre Pointe Drive West Chester, Ohio 45069 (513) 425-5000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common Stock 3,000,000 shares Plus such additional shares as may be issued by reason of stock splits, stock dividends, or similar transactions effected without receipt of consideration. Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(c) and (h) under the Securities Act of 1933 on the basis of the average of the high and low sales prices of the Registrant’s common stock on the New York Stock Exchange on August 2, 2010, a date within five days of the date on which this Registration Statement is filed. EXPLANATORY NOTE This Registration Statement is solely for the registration of an additional 3,000,000 shares of common stock of AK Steel Holding Corporation for issuance under the AK Steel Holding Corporation Stock Incentive Plan (as amended and restated as of March 18, 2010) (the “Stock Plan”).Pursuant to General Instruction E to Form S-8, the contents of the following earlier registration statements relating to the Stock Plan are incorporated herein by reference to the extent not supplemented, amended or superseded by the information set forth in this Registration Statement on Form S-8:Registration Statements Nos. 333-124296, 33-84578, 333-04505 and 333-60151.This Registration Statement also constitutes Post-Effective Amendment No. 7 to Registration Statement No. 33-84578, Post-Effective Amendment No. 4 to Registration Statement No. 333-04505 and Post-Effective Amendment No. 2 to Registration Statement No. 333-60151. 2 PART I INFORMATION REQUIRED IN THE SECTION10(a)PROSPECTUS Information required by Part I to be contained in the Section 10(a) prospectus is omitted from this Registration Statement in accordance with Rule 428 under the Securities Act of 1933, as amended (“Securities Act”), and the Note to Part I of Form S-8.The documents containing the information required to be included in Part I of this Registration Statement will be sent or given to the participants as specified in Rule 428(b)(1) promulgated under the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference The following documents filed by the Registrant with the Securities and Exchange Commission (the “Commission”) are incorporated herein by reference and made a part of this Registration Statement: ● Annual Report on Form 10-K for the fiscal year ended December 31, 2009, filed on February 23, 2010, including the portions of the Registrant’s Schedule 14A filed on April 12, 2010 incorporated by reference therein; ● Quarterly Reports on Form 10-Q for the fiscal quarter ended March 31, 2010, filed on April 26, 2010, and for the fiscal quarter ended June 30, 2010, filed on July 30, as amended on August 2, 2010; ● Current Reports on Form 8-K filed on January 26, 2010, April 29, 2010, May 11, 2010, May 17, 2010, May 25, 2010, May 28, 2010 and June 15, 2010; and ● The description of the Registrant’s common stock contained in the Registration Statement on Form S-4, as amended, with respect to registration of the common stock under Section 12(b) of the Exchange Act (File No. 333-82035). All documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), prior to the filing of a post-effective amendment indicating that all securities offered hereby have been sold or deregistering all securities then remaining unsold, shall be deemed to be incorporated by reference. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. 3 Item 4.Description of Securities Not Applicable. Item 5.Interests of Named Experts and Counsel The Registrant’s Executive Vice President, General Counsel and Secretary, David C. Horn, has passed on the validity of the shares of the Registrant’s common stock to be issued under the plan.Mr. Horn beneficially owns restricted stock, performance shares and options to purchase common stock granted under the plan. Item 6.Indemnification of Directors and Officers The Registrant is a Delaware corporation. Subsection (b)(7) of Section 102 of the Delaware General Corporation Law (the “DGCL”) enables a corporation in its original certificate of incorporation or an amendment thereto to eliminate or limit the personal liability of a director to the corporation or its stockholders for monetary damages for violations of the director’s fiduciary duty, except (i) for any breach of the director’s duty of loyalty to the corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) pursuant to Section 174 of the DGCL (providing for liability of directors for unlawful payment of dividends or unlawful stock purchases or redemptions), or (iv) for any transaction from which a director derived an improper personal benefit.The Certificate of Incorporation of the Registrant, as amended, has eliminated the personal liability of its directors to the fullest extent permitted by law. Subsection (a) of Section 145 of the DGCL empowers a corporation to indemnify any director or officer, or former director or officer, who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that such person is or was a director or officer of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with such action, suit or proceeding provided that such director or officer acted in good faith in a manner reasonably believed to be in, or not opposed to, the best interests of the corporation, and, with respect to any criminal action or proceeding, provided further that such director or officer had no reasonable cause to believe his conduct was unlawful. Subsection (b) of Section 145 of the DGCL empowers a corporation to indemnify any director or officer, or former director or officer, who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that such person acted in any of the capacities set forth above, against expenses (including attorneys’ fees) actually and reasonably incurred in connection with the defense or settlement of such action or suit provided that such director or officer acted in good faith and in a manner he reasonably believed to be in, or not 4 opposed to, the best interests of the corporation, except that no indemnification may be made in respect of any claim, issue or matter as to which such director or officer shall have been adjudged to be liable to the corporation unless and only to the extent that the Court of Chancery or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all of the circumstances of the case, such director or officer is fairly and reasonably entitled to indemnity for such expenses which the Court of Chancery or such other court shall deem proper. Section 145 of the DGCL further provides that to the extent a director or officer of a corporation has been successful in the defense of any action, suit or proceeding referred to in subsections (a) or (b) or in the defense of any claim, issue or matter therein, he shall be indemnified against expenses (including attorneys’ fees) actually and reasonably incurred by him in connection therewith; that indemnification and advancement of expenses provided by, or granted pursuant to, Section 145 shall not be deemed exclusive of any other rights to which the indemnified party may be entitled; and empowers the corporation to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against any liability asserted against him or incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liabilities under Section 145. Article Eight of the Certificate of Incorporation of the Registrant states that the corporation shall indemnify any person who was or is a party or is threatened to be made a party to, or testifies in, any threatened, pending, or completed action, suit or proceeding, whether civil, criminal, administrative or investigative in nature, by reason of the fact that such person is or was a director, officer or employee of the corporation, or is or was serving at the request of the corporation as a director, officer or employee of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding to the fullest extent permitted by law, and the corporation may adopt by-laws or enter into agreements with any such person for the purpose of providing such indemnification.The Registrant also maintains directors’ and officers’ liability insurance to insure its directors and officers against certain liabilities incurred in their capacity as such. The foregoing summaries do not purport to be complete and each is qualified in its entirety by reference to the full text of the statute, the Registrant’s Certificate of Incorporation and By-laws and the arrangements referred to above. Item 7.Exemption from Registration Claimed Not Applicable. Item 8.Exhibits Exhibit 4.1(a)* Certificate of Incorporation of the Registrant, filed with the Secretary of State of the State of Delaware on December 20, 1993, as amended (incorporated herein by reference to Exhibit 3.1 to the Registrant’s Registration Statement on Form S-1 (File No. 33-74432)) 5 Exhibit 4.1(b)* Certificate of Amendment of Certificate of Incorporation of the Registrant (incorporated herein by reference to Exhibit 3.1.1 to the Registrant’s Current Report on Form 8-K, as filed with the Commission on May 28, 1998) Exhibit 4.2* By-laws of the Registrant (incorporated herein by reference to Exhibit 3.2 to the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2009, as filed with the Commission on February 23, 2010) Exhibit 4.3* AK Steel Holding Corporation Stock Incentive Plan (as amended and restated March 18, 2010) (incorporated by reference to Exhibit 10.1 to the Registrant’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2010, as filed with the Commission on July 30, 2010) Exhibit 5 Opinion of David C. Horn, Esq. Exhibit 23.1 Consent of Deloitte & Touche LLP Exhibit 23.2 Consent of David C. Horn, Esq. (included in Exhibit 5) Exhibit 24 Power of Attorney (contained in the signature page hereto) *Incorporated by reference as indicated. Item 9.Undertakings (a)The undersigned Registrant hereby undertakes to file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) to include any prospectus required by section 10(a)(3) of the Securities Act; (ii) to reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment thereof) which, individu­ally or in the aggregate, represent a fundamental change in the information set forth in this Registration Statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; (iii) to include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however, that (i) and (ii) above do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the Registrant 6 pursuant to section 13 or section 15(d) of the Exchange Act that are incorporated by reference in the Registration Statement. (b)The undersigned Registrant hereby undertakes that, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)The undersigned Registrant hereby undertakes to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (d)The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the Registrant’s annual report pursuant to section 13(a) or section 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to section 15(d) of the Exchange Act) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (e)Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in theSecurities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. 7 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of West Chester, State of Ohio, on the 5thday of August, 2010. AK STEEL HOLDING CORPORATION By: /s/ David C. Horn David C. Horn Executive Vice President, General Counsel and Secretary KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints James L. Wainscott, Albert E. Ferrara,Jr. and David C. Horn, or either of them, as his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or either of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated as of August 5, 2010. Signature Title /s/ James L. Wainscott Chairman of the Board, President, and Chief Executive Officer (Principal Executive Officer) James L. Wainscott /s/ Albert E. Ferrara, Jr. Senior Vice President – Finance and Chief Financial Officer (Principal Financial Officer) Albert E. Ferrara, Jr. /s/ Richard S. Williams Controller and Chief Accounting Officer (Principal Accounting Officer) Richard S. Williams 8 Signature Title /s/ Robert H. Jenkins Robert H. Jenkins Lead Director /s/ Richard A. Abdoo Richard A. Abdoo Director /s/ John S. Brinzo John S. Brinzo Director /s/ Dennis C. Cuneo Dennis C. Cuneo Director /s/ William K. Gerber William K. Gerber Director /s/ Dr. Bonnie G. Hill Dr. Bonnie G. Hill Director /s/ Ralph S. Michael III Ralph S. Michael III Director /s/ Shirley D. Peterson Shirley D. Peterson Director /s/ Dr. James A. Thomson Dr. James A. Thomson Director 9
